Citation Nr: 1750070	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-28 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability, including arthritis.

2.  Entitlement to service connection for right shoulder disability, to include bursitis.

3.  Entitlement to service connection for low back disability, including degenerative disc disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to April 1994.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in September 2015.  This matter was originally on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has disorders of the right shoulder, low back, and right knee that were incurred in or aggravated by service, to include as due his in-service diving duties, or are related to service connected disability.  He presented testimony in May 2012 to the effect that he made many dives during active duty and that in talking to friends, he realized that his arthritis symptoms were related to his diving.  He testified that he sustained right knee trauma during service. 

The Veteran's service personnel records indicate that he was a Navy Diver.  

The Veteran's service treatment records indicated that on enlistment with the Navy in May 1977, the Veteran reported having had a broken leg.  The examiner noted chipped right kneecap - recovered.  On Report of Medical Examination, the Veteran's lower extremities were clinically evaluated as abnormal.  
  
The Veteran was seen in January 1982 for complaints of right knee pain.  Assessment was possible muscle strain or tendon.  He returned in February for evaluation at which time assessment was ligamentous reinjury secondary to rapid resumption of running.  In February 1988, the Veteran was seen for possible muscle strain to right arm for months.  In March 1994, the Veteran complained of low back pain after splicing and pulling line three days prior.  The Veteran reported that he originally injured his back six to eight months prior while towing but pain resolved.  Assessment was musculoskeletal mechanical low back pain left paraspinal muscle group with spasm intermittently.  

On Report of Medical History completed by the Veteran in March 1994 for the purpose of his retirement, he indicated that he had swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint or other deformity, and recurrent back pain.  The Veteran noted broken bones in 1973, herniated disc in 1992, and low back pain and bursitis 1985 and 1988.  With respect to swollen or painful joints, the examiner noted history of bursitis right shoulder - responds to anti-inflammatory and rest - not considered disabling.  With respect to recurrent back pain, the examiner noted history of left paraspinal back pain and spasms by history - not considered disabling.  The other symptoms described by the Veteran were all noted to be for disorders not on appeal.  On Report of Medical Examination in March 1994, the Veteran's upper extremities, lower extremities and spine were all clinically evaluated as normal.

The Board notes that although the Report of Medical History indicated right shoulder bursitis, there is no diagnosis in the service treatment records of such for the right shoulder; however, the record is replete with complaints of left shoulder pain and a diagnosis of left shoulder bursitis.  (Service connection has been established for left shoulder impairment.)

In support of his claim, the Veteran submitted a February 2012 statement by an osteopathic physician which indicated that the Veteran's right shoulder bursitis, lumbar spine degenerative disc disease, and right knee arthritis were most likely caused by or a result of the Veteran's military service.  The physician opined that diving may have contributed to his arthritis.

The Veteran underwent VA examination in October 2008.  The VA examiner provided a negative nexus opinion with respect to the Veteran's right knee; and with respect to a right shoulder and a low back condition, the examiner found no objective evidence of such.  

In September 2012, the Board remanded the case in order to resolve the conflicting opinions of the VA examiner and the private physician.  The Board noted that it was unclear whether the VA examiner considered the Training Letter 07-04 which notes that diving may cause delayed onset arthritis and should be considered a possible cause thereof.  

The Veteran underwent VA examination in December 2012.  The Training Letter 07-04 was reviewed.  After review of the file and physical examination of the Veteran, he was diagnosed as having right shoulder rotator cuff tendinopathy, lumbar spine degenerative disc disease and degenerative joint disease with no objective evidence of radiculopathy, and right knee osteoarthritis status post total knee arthroplasty.  The examiner provided negative nexus opinions including with respect to his work as a diver.  The examiner also diagnosed the Veteran as having lumbar and right knee strain which resolved.

The Board found the December 2012 examiner's opinions flawed.  The Board noted that the December 2012 examiner's negative nexus opinion with respect to the right shoulder was based on an inaccurate factual premise.  The VA examiner noted that the service treatment records were silent for complaints of documentation of any right shoulder condition; however, on service retirement examination in March 1994, a history of bilateral shoulder bursitis that responded to anti-inflammatories and rest was noted.  

The Board noted that a determination as to whether a low back disorder might be secondary or aggravated by service-connected cervical spine disease should be addressed.  The Board further noted that the examiner did not consider whether a pre-existing right knee disorder increased in severity in service, or sustained superimposed trauma by re-injury.

The claims file and examination were returned to the examiner who conducted the December 2012 examination for an addendum opinion.  The examiner again provided negative nexus opinions.

In a September 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for a right knee disability, a right shoulder disability, and a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2017 Memorandum Decision, the Court vacated the Board's September 2015 decision and remanded the claim for readjudication.  The Memorandum decision found that the Board provided an inadequate statement of reasons or bases for its decision because the Board failed to explain why the claim was not referred to the Director of Compensation and Pension for an opinion from a medical diving expert.  The Memorandum decision also found that the VA examinations and addendum opinion on which the Board relied were inadequate.  

The Court noted that although the examiner considered and addressed the VA Training Letter as directed by the Board in September 2012, the examiner limited his analysis of the Veteran's conditions to whether they were delayed arthritis secondary to compression arthralgia.  The examiner noted that compression arthralgia is the onset of localized joint pain within one hour of resurfacing and opined that the Veteran's conditions were not related to his diving because his service medical records did not demonstrate that he had experienced localized joint pain within an hour of resurfacing.  The Court noted that the VA Training Letter includes in a list of "some of the disabilities you may encounter in a veteran with a history of diving" not only "arthritis following compression arthralgia" but also, among other things, "[o]steoarthritis, particularly of the shoulders and hips, occurring months to years after diving, due to [decompression sickness.]"  The Court noted that the VA Training Letter also stated that many of these conditions will be reported in the service medical records, but some, such as bone infarcts and arthritis, do not appear immediately and may not be reported in service.  In other cases, symptoms may have been mild or subtle and went unreported or unnoticed.  The Court noted that the examiner's limitation of his analysis to delayed arthritis due to compression arthralgia did not fully address the VA Training Letter, and does not fully inform the Board or the Court whether the "medical expert has applied valid medical analysis to the significant facts of [this] particular
case."  

The Board notes that VBA Training letter 07-04 has been rescinded and a section entitled, Diving-Related Disabilities has been added to the M21-1 Adjudications Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K - Other Compensation Considerations, Topic 5.  This section directs, "Submit complex or unusual questions related to a claim for disability compensation on the basis of diving or a diving-related injury to the Director, Compensation Service (211B) for an advisory opinion."

The Manual notes that many other long-term effects may result from diving, with or without incurrence of decompression sickness (DCS).  The table included lists some, but not all, of the disabilities that may be associated with a history of diving including osteoarthritis.  

Although initially the Board did not find this case to be especially complex or unusual, as the case has been remanded three times for medical opinions which have been determined to be inadequate, it seems additional development, to include possible referral to the Director, Compensation Service is indicted.

In addition, as a right knee disorder (chipped kneecap) was noted upon entry into duty, and hence active service, the question becomes whether such disability was aggravated beyond natural progression during service.  38 U.S.C.A. § 1153.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an additional VA examination, preferably by an orthopedic physician.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic shoulder, lumbar spine, and right knee disorders and provide an opinion as to the etiology of such disorders.  

Specifically, for each disorder, the examiner should address: 

(a) whether it is at least as likely as not that any such disorder had its onset during or is otherwise related to (caused by or aggravated by) any event in the Veteran's active duty service, to include diving activities during service; 

(b) whether it is at least as likely as not that any such disorder is related to (caused by or aggravated by) a service-connected disability; and    

(c) whether it is at least as likely as not that the pre-existing right knee disorder (chipped right kneecap) was permanently aggravated (beyond the natural progress of the disorder) by any event in the Veteran's active duty service, to include in-service diving activities. 

The examiner should make specific reference to the information located at M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K, topic 5; discuss any previous findings/opinions and lay statements; and include a detailed rationale for each opinion rendered and cite to specific portions in the record and/or medical evidence/ literature to support its findings. 

The Veteran's current service-connected disabilities include disability status post C5-7 discectomy with radiculopathy, left shoulder tendinopathy and AC arthropathy, tinnitus, mood disorder, herpes simplex, and surgical neck scars.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Thereafter, depending on the opinion obtained above, the case should be referred to the Director of Compensation Service for an advisory opinion.

The advisory opinion should address:  

(a) whether it is at least as likely as not that the Veteran's current right shoulder and lumbar spine disorders had their onset due to diving activities during service; and   

(b) whether it is at least as likely as not that the Veteran's current right knee disorder had its onset due to diving activities during service or whether it is at least as likely as not that the pre-existing right knee disorder (chipped right kneecap) was permanently aggravated (beyond the natural progress of the disorder) by in-service diving activities. 

The opinion should make specific reference to the information located at M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section K, topic 5; discuss any previous findings/opinions and lay statements; and include a detailed rationale for each opinion rendered and cite to specific portions in the record and/or medical evidence/ literature to support its findings. 

3.  After the development requested has been completed, the advisory opinion (if obtained) and examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  
 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

